Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-15,18-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180032915 A1 (Nagaraju) in view of US 20210117818 A1 (Teng) and US 20200235998 A1 (Madhavan).
Regarding claim 1, Nagaraju teaches,
A server computing device, comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising(fig 1; par 59 “The computing devices of system 10 include any combination of hardware and software configured to implement the various logical components described herein.”):
receiving a search query from a developer computing device, wherein the label identifies a prediction that is to be made, wherein a target application is to utilize the prediction(fig 5; par 84 “FIG. 5 is a flow diagram illustrating a process 500 for how a search head and indexers perform a search query according to an embodiment. In step 502, a search head receives a search query from another device. In step 504, the search head analyzes the search query to determine what portion(s) of the query can be delegated to indexers and what portions of the query can be executed locally by the search head.”);
generating training data based upon the identifier for the device, the timestamp, and the label, wherein generating the training data comprises generating values for a predefined set of features;(par 33 “Each of the edge devices 12 can generate edge data locally based on inputs received by the respective edge devices 12, according to their designed functionality.”)
training a computer-implemented machine learning (ML) model based upon the training data, wherein the ML model is configured to take input values for client-generated features as input, wherein the ML model is configured to output the prediction based upon the input values;(par 111 “The data summary sent from each of the edge devices 12 then can form global training data to train the global model 22 on the server computer system 14.”)
generating client configuration data that comprises transformations that are to be applied to values produced by client computing devices in order to generate the input values(fig 4:412; par 78; par 91 "In addition to specifying how to extract field values, the extraction rules may also include instructions for deriving a field value by performing a function on a character string or value retrieved by the extraction rule. For example, a transformation rule may truncate a character string, or convert the character string into a different data format.");
deploying ML assets to the client computing devices, the ML assets comprising the ML model and the client configuration data(fig 13:1110; par 150 "In step 1110, the server computer system sends the model data based on the updated global model to each of the edge devices."), wherein the client computing devices transform the values produced by the client computing devices to the input values based upon the client configuration data, wherein the client computing devices provide the input values as input to the ML model, wherein the ML model outputs the prediction based upon the input values(fig 13:1110; par 150 "In step 1110, the server computer system sends the model data based on the updated global model to each of the edge devices."); and
subsequent to deploying the ML assets to the client computing devices, updating the ML assets based upon telemetry data received from the client computing devices(par 111 "For example, the model data can be used to replace or update the local model 18 with the global model 22.").
However, Nagaraju does not specifically teach labels.
On the other hand, Teng teaches 
A server computing device, comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising(fig 3; par 42; par 46 "In some implementations, the processor 330 may be or may include a programmable processing unit 332 that may be programmed with processor-executable instructions."):
determining a label, wherein the label identifies a prediction that is to be made, wherein a target application is to utilize the prediction;(par 58 “The label in the weakly supervised framework of the present disclosure may be referred to as an "imperfect" label or "noisy" label. This means that the label has an associated probability of error with respect to a label that reflects ground truth.”)
generating training data based upon the identifier for the device, the timestamp, and the label, wherein generating the training data comprises generating values for a predefined set of features(par 86 "Here, the inference model enhanced by user annotations is trained for two minutes per class, meaning that the inference model is trained by collecting data for slow walking for two minutes, trained by collecting data for fidgeting for two minutes, trained by collecting data for biking for two minutes, and so forth. ");
training a computer-implemented machine learning (ML) model based upon the training data, wherein the ML model is configured to take input values for client-generated features as input, wherein the ML model is configured to output the prediction based upon the input values;( par 55 "A baseline model of the present disclosure can be trained by weakly supervised learning to more accurately predict user context, where the baseline model predicts user context using measurements received from the low-power sensing source. The baseline model can be a machine learning model that can learn a statistical relationship between the first measurement x and actual user context y. ")
generating client configuration data values produced by client computing devices in order to generate the input values;( fig 4:410; par 52 "The low-power sensing source may provide a first measurement x to the one or more processors. As used herein, any measurement "x" represents an independent measurement from a low-power sensing source of an always-on sensing modality. The first measurement x can thus provide data such as speech data, image data, face data, proximity data, ambient light data, temperature data, orientation data, motion kinetics data, and other information that can be obtained from the low-power sensing source. ")
using ML assets in the client computing devices, the ML assets comprising the ML model and the client configuration data, wherein the client computing devices use the values produced by the client computing devices to the input values based upon the client configuration data, wherein the client computing devices provide the input values as input to the ML model, wherein the ML model outputs the prediction based upon the input values(par 41 “the present disclosure adapts a machine learning model based on an always-on sensing modality for improved decision-making on user context. In other words, data from the non-always-on sensing modalities are not necessarily used to confirm/correct each prediction of user context, but used to improve a machine learning model based on low power
sensor readings. This provides a machine learning model that is personalized to the user.”); and
subsequent to deploying the ML assets to the client computing devices, updating the ML assets based upon telemetry data received from the client computing devices.(fig 4:440; par 69 “Returning to FIG. 4, at block 440 of the process y 400, a machine learning model is updated using the label and the first measurement x, where the one or more proces sors
are configured to continuously predict user context using the updated machine learning model.”)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nagaraju to incorporate the automatic label determining of Teng.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Nagaraju -- a need for a solution for the issue of how to handle edge data and adapt the general machine learning model to each local user device(Nagaraju par 4; Teng par 2) -- with Teng providing a known method to solve a similar problem. Teng provides “Training the machine learning model without user annotation improves user experience while making the process less burdensome and less time-consuming. Moreover, the machine learning model is trained using characteristics sensitive to individualized users so that the machine learning model is personalized to each user. This underscores the model being adapted for each user and not generalized to the population, thereby improving perfor mance.”(Teng par 32)
 However, although Nagaraju and Teng teach generating models that collect time data and predictions over time, they do not specifically teach predicting at a requested timestamp.
On the other hand, Madhavan teaches 
 A server computing device, comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising(fig 12; par 90):
receiving an identity of a file that includes an identifier for a device, a timestamp, and a label from a developer computing device(fig 1:140; par 35 "The administration system 140 allows a privileged user, for example, a system administrator to analyze time series data and to configure systems, for example, to take corrective actions 170." Madhavan's administration system is equivalent to applicant's developer computing device.), wherein the label identifies a prediction that is to be made, wherein a target application is to utilize the prediction(par 10 "The time series comprises a sequence of data values, each data value associated with a timestamp value and representing a metric indicating storage utilization of the one or more storage systems at the time represented by the timestamp value. The system accesses a prediction model configured to receive an input timestamp value and predict a value of the metric representing storage utilization of the one or more storage systems at the time represented by the input timestamp value. The system predicts a plurality of data values of the time series using the prediction model. ");
collecting training data based upon the identifier for the device, the timestamp, and the label, wherein generating the training data comprises generating values for a predefined set of features(fig 4:410; par 57 “FIG. 4 shows a flowchart illustrating the process for analyzing time series data, according to an embodiment. The time series data collection module 310 receives 410 data representing an input time series. The input time series may comprise data values such that each data value represents resource utilization of a system, for example, network bandwidth of a computer network, storage utilization of a distributed system, server utilization of a system, and so on. In other embodiments, the input time series may represent data that is not limited to resource utilization. For example, the input time series may represent sensor data collected from a plurality of sensors or data representing user interactions with one or more systems.”);
training a computer-implemented machine learning (ML) model based upon the training data, wherein the ML model is configured to take input values for client-generated features as input, wherein the ML model is configured to output the prediction based upon the input values(par 51 “The machine learning module 370 trains the prediction model using these numerical representations as the independent variable and the corresponding time-series values as the dependent variable. The machine learning module 370 may perform cross-validation to identify the correct polynomial power for the regression fit in case of ridge regression. The machine learning module 370 may also estimate other regression hyper-parameters through crossvalidation.”);
generating client configuration data that comprises transformations that are to be applied to values produced by client computing devices in order to generate the input values(fig 11:1120; par 87 "The time series preprocessing module 360 preprocesses 1120 the received data to obtain a time series representing aggregate values based on the user interactions. The time series comprising a sequence of data values, each data value associated with a timestamp value. Each data value may represent an aggregate value based on the user interactions associated with the timestamp value.");and
updating the ML assets based upon telemetry data received from the client computing devices(par 64 “In an embodiment, the time series analysis module 160 generates 550 a second prediction model based on data values of the time series that occur after the change point. For example, the machine learning module 370 may train a second machine learning based prediction model using training data set obtained from data values of the time series that occur after the change point. The online system 100 uses 560 the second prediction model for predicting data values for future time points that occur after the change point.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nagaraju and Teng to incorporate the predicting at a requested timestamp of Madhavan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Nagaraju and Teng -- a need for a solution for the issue of how to handle unexpected time-series artifacts(Madhavan par 5 “For example, utilization telemetry time-series in real networks often contains various time-series artifacts which need to be handled for making such predictions accurately. For example, in addition to trends, utilization telemetry might contain various spikes (or) outliers which can detract from prediction performance. Similarly, the utilization telemetry can contain change-points.”) -- with Madhavan providing a known method to solve a similar problem. Madhavan provides “Described embodiments perform analysis of time series data to determine trend changes or level shifts in the data. The time series data may represent resource utilization of a system, for example, bandwidth utilization of a computer network.”(Madhavan par 8)

Regarding claim 3, Nagaraju ,Teng, and Madhavan teaches,
The server computing device of claim 1, 
Nagaraju further teaches,	
wherein the client configuration data further comprises identifiers for features that are to be retrieved by the client computing device, wherein the client computing device retrieves the values for the features based upon the client configuration data(fig 7:56; par 111 “One or more filters 56, transforms 58 and/or rules 60 may be used to configure the edge device 12 to send summary data, based on its locally acquired data, back to the server computer system 14. The data summary sent from each of the edge devices 12 then can form global training data to train the global model 22 on the server computer system 14. The filters 56, transforms 58 and/or rules 60 can be included in each edge device 12.”).

Regarding claim 4, Nagaraju ,Teng, and Madhavan teaches,
The server computing device of claim 1, 
Nagaraju further teaches,
wherein a software developer is developing the target application on the developer computing device(par 101 “In such cases, the provider of the data intake and query system 24 can implement the custom code so that edge data is sent to the data intake and query system 24 to facilitate analysis of the edge data by a developer of the client applications 42 or other users.”), wherein the developer computing device receives the identity of the file, the timestamp, and the label from the software developer.(par 111 “In the illustrated embodiments, the server computer system 14 can send pipelined search language queries, such as SPLUNK Processing Language (SPL) queries, and can send model data used by a configuration manager 54 to configure (or reconfigure) an edge device 12.” The query is equivalent to applicant’s label.)

Regarding claim 5, Nagaraju ,Teng, and Madhavan teaches,
The server computing device of claim 1, the acts further comprising:
Teng further teaches,
assigning a scenario identifier to the ML assets.(fig 4:430; par 62 “At block 430 of the process 400, a label y is determined at the one or more processors of the mobile device based on the second measurement z. The label y represents a predicted user context having an associated probability of error distribution II.”)

Regarding claim 6, Nagaraju ,Teng, and Madhavan teaches,
The server computing device of claim 5, 
Nagaraju further teaches,
wherein the target application executes on a client computing device in the client computing devices, wherein the target application performs an application programming interface (API) call using the scenario identifier, wherein the API call causes the client computing device to execute the ML model.(par 84 “FIG. 5 is a flow diagram illustrating a process 500 for how a search head and indexers perform a search query according to an embodiment. In step 502, a search head receives a search query from another device. In step 504, the search head analyzes the search query to determine what portion(s) of the query can be delegated to indexers and what portions of the query can be executed locally by the search head.” delegating to indexers and portions of the query that are remotely executed are equivalent to an API call.)

Regarding claim 7, Nagaraju ,Teng, and Madhavan teaches,
The server computing device of claim 1, 
Nagaraju further teaches
wherein a client computing device executes the ML model based upon input values produced locally at the client computing device, wherein the target application performs a first action when the prediction output by the ML model is above a threshold value, wherein the target application performs a second action when the prediction output by the ML model is below the threshold value.(par 98 “For example, the SPLUNK applications 46 may manage the behavior of the sensors 40 that capture images of objects or process the image data. The client applications 42 may include the local model 18, which can be trained locally with the machine learning applications 48. For example, local data can be processed with the local model 18 to make predictions used to determine whether the edge device 12 performs a local action, and the type of location action that will be performed.” Thresholds for determining which action to take taught in Madhavan par 39)

Regarding claim 8, Nagaraju ,Teng, and Madhavan teaches,
The server computing device of claim 1, 
Nagaraju further teaches,
wherein updating the ML assets based upon the telemetry data comprises: removing a feature from the predefined set of features; and retraining the ML model based the predefined set of features with the feature removed therefrom.(par 54 “Hence, as a user learns more about the raw data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is applied by the system. Because the SPLUNK® ENTERPRISE system maintains the underlying raw data and can use a late-binding schema for searching the raw data, users are enabled to continue investigating and to learn valuable insights about the raw data.” deleting a field is equivalent to removing a feature)

Regarding claim 9, Nagaraju ,Teng, and Madhavan teaches,
The server computing device of claim 1, 
Nagaraju further teaches,
wherein the file includes a record of user input to the device received by the operating system of the device or a record of user input received by the target application(par 4 “The edge data may include machine-generated data ("machine data"), which can include performance data, diagnostic information, or any other data that can be analyzed to diagnose equipment performance problems, monitor user interactions, and to derive other insights.”).
Teng also teaches,
wherein the file includes a record of user input to the device received by the operating system of the device or a record of user input received by the target application(par 43 “In some implementations, the mobile device 300 includes each of the accelerometer 311, the gyroscope 312, and the magnetometer 313, meaning that the mobile device 300 is equipped with all of the aforementioned IMUs.” User acceleration and other movement data is considered user input).

Regarding claim 10, Nagaraju ,Teng, and Madhavan teaches,
The server computing device of claim 1, 
Nagaraju teaches
wherein the predefined set of features include patterns of input received by each of the client computing devices from users of each of the client computing devices.(par 150 “In step 1108, the server computer system executes one or more machine-learning processes to train the global model with the global training data or the global data items. In step 1110, the server computer system sends the model data based on the updated global model to each of the edge devices. As indicated above, the model data can include data suitable to change or replace a local model for each respective edge device. As a result, each of the local models can be synchronized with the global model.”)

Regarding claim 11, it is the method that the system of claim 1 implements and is rejected for the same reasons.

Regarding claim 12, Nagaraju ,Teng, and Madhavan teaches,
The method of claim 11, 
Nagaraju further teaches,
wherein updating the ML assets based upon the telemetry data comprises: adding an additional feature to the predefined set of features; and retraining the ML model based upon the predefined set of features that includes the additional feature. (par 54 “Hence, as a user learns more about the raw data in the events, the user can continue to refine the late-binding schema by adding new fields, deleting fields, or modifying the field extraction rules for use the next time the schema is applied by the system. Because the SPLUNK® ENTERPRISE system maintains the underlying raw data and can use a late-binding schema for searching the raw data, users are enabled to continue investigating and to learn valuable insights about the raw data.” deleting a field is equivalent to removing a feature)

Regarding claim 13, it is the method that the system of claim 10 implements and is rejected for the same reasons.

Regarding claim 14, Nagaraju ,Teng, and Madhavan teaches,
The method of claim 11, 
Teng further teaches,
wherein the telemetry data comprises user feedback from users of the client computing devices, wherein updating the ML assets is further based upon the user feedback.(Par 86 “The inference model can start as a standard baseline model that learns from user annotations. The user trains and personalizes the inference model by providing ground truth annotations so that the inference model can distinguish between different user activities. Here, the inference model enhanced by user annotations is trained for two minutes per class, meaning that the inference model is trained by collecting data for slow walking for two minutes, trained by collecting data for fidgeting for two minutes, trained by collecting data for biking for two minutes, and so forth.”)

Regarding claim 15, Nagaraju ,Teng, and Madhavan teaches,
The method of claim 11, 
Nagaraju further teaches
wherein the server computing device is a cloud-based computing platform.(fig 1:16,14 par 31 “The system 10 includes distributed edge devices 12-1 and 12-2 (also referred to collectively and individually as edge devices 12) and a server computer system 14. The edge devices 12 can be communicatively connected to the server computer system 14 over one or more networks 16. As indicated above, an edge device is generally an electronic device that can form an endpoint connection of a network. Examples of an edge device include a mobile device and an IoT device.” cloud-based is interpreted as a remote server, accessed over a network.)

Regarding claim 18, it is the storage medium containing instructions that the system of claim 1 runs, and is rejected for the same reasons.

Regarding claim 19, Nagaraju ,Teng, and Madhavan teaches,
The computer-readable storage medium of claim 18, 
Nagaraju further teaches
wherein the target application performs an action based upon the prediction output by the ML model when the ML model is executed by a client computing device in the client computing devices.(par 98 “For example, the SPLUNK applications 46 may manage the behavior of the sensors 40 that capture images of objects or process the image data. The client applications 42 may include the local model 18, which can be trained locally with the machine learning applications 48. For example, local data can be processed with the local model 18 to make predictions used to determine whether the edge device 12 performs a local action, and the type of location action that will be performed.” Thresholds for determining which action to take taught in Madhavan par 39)

Claim 16,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180032915 A1 (Nagaraju), US 20210117818 A1 (Teng) and US 20200235998 A1 (Madhavan) in view of Dona Sarkar, Announcing Windows 10 Insider Preview Build 17723 and Build 18204, July 25,2018,Microsoft windows blogs, https://blogs.windows.com/windows-insider/2018/07/25/announcing-windows-10-insider-preview-build-17723-and-build-18204/, page 10 (herein referred to as Sarkar).

Regarding claim 16, Nagaraju ,Teng, and Madhavan teaches,
The method of claim 11, 
However, although Nagaraju teaches deploying ML assets, Nagaraju, Teng, and Madhavan do not specifically teach wherein the ML assets are deployed to the client computing devices as part of an operating system update to the client computing devices.
On the other hand, Sarkar teaches 
wherein the ML assets are deployed to the client computing devices as part of an operating system update to the client computing devices.(page 10 par 1-2 “Improving your update experience. Have you ever had to stop what you were doing, or wait for your computer to boot up because the device updated at the wrong time? We heard you, and to alleviate this pain, if you have an update pending we’ve updated our reboot logic to use a new system that is more adaptive and proactive. We trained a predictive model that can accurately predict when the right time to restart the device is. Meaning, that we will not only check if you are currently using your device before we restart, but we will also try to predict if you had just left the device to grab a cup of coffee and return shortly after. How Accurate is this Model? We’ve been using this model on internal devices, and we’ve seen promising results upon rollout. Due to the nature of its architecture, we’re able to update the model with minimal turnaround time based on our insights from its performance. It’s all thanks to our cloud infrastructure.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Nagaraju ,Teng, and Madhavan to incorporate the update method of Sarkar.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Nagaraju ,Teng, and Madhavan -- a need for a solution for the issue of when to schedule updates -- with Sarkar providing a known method to solve a similar problem. Sarkar provides “a predictive model that can accurately predict when the right time to restart the device is.”(Sarkar page 10 par 1-2)

Regarding claim 20, it is the storage medium with instructions that the system of claim 10 implements, and is rejected for the same reasons.


Allowable Subject Matter
Claims 2,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2,17, The prior art does not teach or fairly suggest: The server computing device of claim 1, the acts further comprising: deploying the updated ML assets to a portion of the client computing devices, wherein the server computing device assesses performance of the updated ML assets based upon a comparison between the telemetry data and second telemetry data produced by the portion of the client computing devices when the portion of the client computing devices execute an updated ML model in the ML assets. In particular, although Nagaraju can handle deploying the ML model in only the currently connected clients(par 39), and Teng proposes comparing different machine learning models (par 83), Nagaraju and Teng were not designed to purposefully deploy to a test second portion in order to compare telemetry data between the second portion(updated ML model) and the first portion (original non-updated ML model). This limitation was also not found in any other related prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9003387 B2 - Van Camp - automated software updates
US 20210241177 A1 - Wang - data collection for machine learning, send to cloud server and receive updated machine learning model. S208 is most interesting.
US 20210211863 A1 - Vaizman - gathers user data to idenfity users, uses machine learning.
US 20200279140 A1 - Pai - picks features to test if they are important in classifying. Important features are kept.
US 20210097439 A1 - Vodencarevic - central director, local training.
US 20190272479 A1 - Mars - Automatically configuring machine learning models. Administrator configures which machine learning models are to be used and updated. Administrator similar to developer computer device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113